OPINION — AG — (1) WARRANTS WHICH WERE ISSUED BY THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION PRIOR TO JULY 1, 1980, THE EFFECTIVE DATE OF 40 O.S. 1980 Supp., 3-503 [40-3-503], ARE GOVERNED BY 40 O.S. 1971 224 [40-224](H), NOW REPEALED, WHICH AUTHORIZED THEIR ISSUANCE. (2) 40 O.S. 1971 224 [40-224](H), PROVIDED, IN EFFECT, THAT UPON THE ENTRY OF AN OKLAHOMA EMPLOYMENT SECURITY COMMISSION WARRANT IN THE JUDGEMENT DOCKET OF THE DISTRICT COURT, THE SAID WARRANT SHALL CONSTITUTE AND BE EVIDENCE AND NOTICE OF THE STATE'S LIEN UPON THE TITLE TO ANY INTEREST IN ANY REAL PROPERTY OF THE DELINQUENT EMPLOYER AGAINST WHOM SUCH WARRANT IS ISSUED, IN THE SAME MANNER AND TO THE SAME EXTENT AND EFFECT AS A JUDGEMENT OF THE DISTRICT COURT IN THE COUNTY IN WHICH SUCH PROPERTY IS FOUND. (3) WARRANTS WHICH WERE ISSUED BY THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION PRIOR TO JULY 1, 1980, ARE SUBJECT TO THE PROVISIONS OF 12 O.S. 1971 735 [12-735], 12 O.S. 1971 801 [12-801] CITE: 12 O.S. 1971 801 [12-801], 40 O.S. 1971 224 [40-224] [40-224](H), 40 O.S. 1980 Supp., 3-503 [40-3-503], 40 O.S. 1980 Supp., 9-101 [40-9-101], 40 O.S. 1980 Supp., 9-102 [40-9-102], 40 O.S. 1980 Supp., 9-104 [40-9-104], OPINION NO. 76-181 (JOHN PAUL JOHNSON)